Title: Report on the Petition of John Rogers, 16 February 1793
From: Jefferson, Thomas
To: Washington, George


The Secretary of State, to whom was referred by the House of Representatives of the United States, the Petition of John Rogers, setting forth that as an Officer of the State of Virginia, during the last war, he became entitled to Two thousand Acres of Lands on the North east side of the Tennissee at it’s confluence with the Ohio, and to 2400 Acres in different parcels, between the same River and the Missisippi, all of them within the former limit of Virginia, which lands were allotted to him under an Act of the Legislature of Virginia before it’s Deed of cession to the United States; that by the Treaty of Hopewell in 1786 the part of the country comprehending those Lands was ceded to the chickasaw Indians; and praying compensation for the same.
Reports.
That the portion of country comprehending the said parcels of Land has been ever understood to be claimed, and has certainly been used, by the Chickasaw and cherokee Indians for their hunting grounds. The chickasaws holding exclusively from the Missisippi to the Tennissee, and extending their claim across that River, Eastwardly, into the claims of the cherokees, their conterminous neighbors.
That the government of Virginia, was so well apprised of the Rights of the Chickasaws to a portion of country within the limit of that State, that about the year 1780, they instructed their Agent, residing with the southern Indians, to avail himself of the first Opportunity which should offer, to purchase the same from them, and that, therefore, any act of that Legislature allotting these Lands to their Officers and Soldiers must probably have been past on the supposition that a purchase of the Indian right would be made, which purchase, however, has never been made.
That, at the Treaty of Hopewell, the true boundary between the United States, on the one part, and the Cherokees and Chickasaws on the other, was examined into and acknowledged, and, by consent of all parties, the unsettled limits between the Cherokees and Chickasaws, were at the same time ascertained, and in that part, particularly, were declared to be the Highlands dividing the Waters of the Cumberland and Tennissee, whereby the whole of the petitioner’s locations were found to be in the Chickasaw country.
That, the right of occupation of the Cherokees and Chickasaws, in this portion of Country, having never been obtained by the United States, or those under whom they claim it cannot be said to have been ceded by them, at the treaty of Hopewell, but only recognised as belonging to the Chickasaws, and retained to them.

That the Country South of the Ohio was formerly contested between the six Nations and the Southern Indians for hunting-grounds.
That the six nations sold for a valuable consideration to the then Government, their right to that Country, describing it as extending from the mouth of the Tennissee upwards. That no evidence can at this time and place be procured, as to the right of the Southern Indians, that is to say, the Cherokees and Chickasaws, to the same Country; but it is believed that they voluntarily withdrew their claims within the Cumberland River, retaining their right so far, which consequently could not be conveyed from them or to us, by the act of the six nations, unless it be proved that the six nations had acquired a right to the Country between the Cumberland and Tennissee rivers by conquest over the Cherokees and Chickasaws, which, it is believed cannot be proved.
That, therefore, the locations of the Petitioner must be considered as made within the Indian Territory, and insusceptible of being reduced into his possession, till the Indian right be purchased.
That this places him on the same footing with Charles Russel and others, Officers of the same State, who had located their bounty Lands in like manner, within the Chickasaw lines, whose Case was laid before the House of Representatives of the United States at their last Session, and remains undecided on; and That the same and no other measure should be dealt to this Petitioner, which shall be provided for them.

Th: Jefferson
 Feb. 16. 1793.

